RESPONSE TO PETITION POR REHEARING.
Opinion by
Judge Peters:
If the case was prematurely heard, that was no ground for an appeal to this court until the question had been presented and acted upon in the court below (Secs. 577, 578, Civ. Code), and no action appears to have been taken in that court on the question.
The case on the cross-petition, asserting a lien on the lot for unpaid purchase money, was continued, and what was “understood” in that court further than is expressed in the record this court has no means of knowing, and if it had and the understanding was erroneous, this court has no power to correct. But in the opinion delivered in the. case it is stated that the question as to the lien of appellants for purchase money on the lot is undetermined by the court below, and this court can not prejudge the question. We add that this court must presume'that the circuit court'will, on final hearing, give to appellants all the relief they shall show themselves entitled to. • ,
The answer fails to allege a failure on the part of appellees to give appellants notice to quit, but places the defense on entirely different grounds.
We are constrained to adhere to the opinion delivered.
Petition overruled. '